Citation Nr: 0709871	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  02-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for otitis 
media of the left ear, with bilateral sensorineural hearing 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from July 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

In December 2004, subsequent to the veteran's substantive 
appeal as to the assigned disability evaluation for this 
condition, the RO granted the veteran a 30 percent disability 
evaluation for his otitis media, with bilateral sensorineural 
hearing loss, effective April 2001.  Nonetheless, the veteran 
has not indicated that he is satisfied with this evaluation,.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating 
is increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

The veteran testified at a video-conference hearing before a 
Decision Review Officer of the RO in June 2004.  The 
transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claim.  So, regrettably, this claim is being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  A preliminary 
review of the claims file does not indicate the veteran has 
received proper VCAA notice with regard to his claim for an 
increased disability evaluation for his otitis media with 
bilateral sensorineural hearing loss.  Furthermore, the 
veteran has not been apprised that an effective date will be 
assigned in the event of award of any benefit sought.  

Although the veteran was provided with some of the 
regulations implementing the VCAA and the rating criteria 
used to evaluate his service-connected disorder in the in the 
July 2002 statement of the case (SOC) and December 2004 
supplemental statement of the case (SSOC), respectively, 
these efforts are insufficient under current case law.  In 
particular, Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), found 
that proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Therefore, the Board finds that the 
claim must be remanded for compliance with the VCAA and 
recent case law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  As 
such, the veteran must be apprised that an effective date 
will be assigned in the event of award of any benefit sought 
and what evidence is necessary to establish an effective 
date.  

Furthermore, although the veteran underwent VA audiological 
and ear disease examinations in March 2002, he alleged at his 
June 2004 hearing before the RO that his hearing has 
worsened.  As such, additional examination to evaluate the 
current severity of his otitis media of the left ear with 
bilateral sensorineural hearing loss would be useful in 
considering the appeal, as it is unclear from the medical 
evidence of record whether his hearing acuity is worse now 
than it was when tested during his March 2002 evaluation.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the 
veteran is appealing the rating for an already established 
service-connected condition, his present level of disability 
is of primary concern).  Therefore, he should be afforded 
another VA audiological examination to reassess the severity 
of his bilateral sensorineural hearing loss under the 
applicable standards.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a VCAA notice letter 
as to the issue on appeal.  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to 
substantiate his claim for a higher 
disability rating for his otitis media of 
the left ear, with bilateral 
sensorineural hearing loss; (b) inform 
him of the information and evidence that 
VA will seek to provide; (c) inform him 
of the information and evidence he is 
expected to provide; and (d) request or 
tell him to provide any evidence in his 
possession pertaining to this claim to 
VA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Mayfield v. Nicholson, 444 F.3d 1328  
(Fed. Cir. 2006).

Also provide an explanation of the 
information or evidence needed to 
establish an effective date for an award 
of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for an 
audiologic evaluation, including an 
audiogram and Maryland CNC speech 
recognition test, to determine the 
severity of his otitis media with 
bilateral sensorineural hearing loss.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC, in December 2004, and 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




